Citation Nr: 0412369	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, with degenerative arthritis and 
ankylosis, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran claim for a 
disability rating in excess of 50 percent for his service-
connected left ankle disorder, and denied his claim for a 
total rating for compensation based on individual 
unemployability due to a service-connected disability.  The 
veteran filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran has been awarded the maximum schedular 
disability rating allowed for his left ankle disorder under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2003).
 
3.  The veteran's residuals of a left ankle fracture, with 
degenerative arthritis and ankylosis, does not preclude him 
from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claim for a rating in excess of 50 percent 
for his left ankle disorder is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



2.  The criteria for the assignment of a total rating for 
compensation based on individual unemployability due to a 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claims for VA benefits in this case after 
that date, in July 2002.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claims, 
as well as notice of the specific legal criteria necessary to 
substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in November 2002, in the statement of the case (SOC) issued 
in June 2003, and in correspondence to the appellant have 
provided him with sufficient information regarding the 
applicable regulations with respect to the evidence necessary 
to substantiate his claims. 

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in July 2002, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claims, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his attorney further plainly show through their 
statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
extensive post-service private inpatient and outpatient 
treatment notes, including surgical reports, the reports of 
several VA examinations, including a medical opinion 
regarding the impact of the veteran's service-connected 
disorder on his employability, and several personal 
statements made by the veteran in support of his claims.  The 
RO has obtained all pertinent records available regarding the 
issues on appeal and has effectively notified the veteran of 
the evidence required to substantiate his claims.  
Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issues on appeal.  As such, the Board finds 
the VA's duty to assist in this case has been met.  In light 
of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).


I.  Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Historically, service connection was granted for the 
veteran's residuals of a left ankle fracture by the RO in a 
May 1995 rating decision, at which time a 30 percent 
disability rating was assigned.  The veteran appealed the 
initial 30 percent disability rating assigned, and in 
November 1997 the Board issued a remand in this case, with 
instructions that the RO attempt to obtain specified VA, 
private, and Social Security Administration records, and 
provide the veteran with a new VA examination.  At the time 
of this remand, the Board also determined that a claim for a 
total rating for compensation based on individual 
unemployability due to a service-connected disability had 
been reasonably raised by the record, and took jurisdiction 
over that issue, as required by Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994) and VAOPGCPREC 6-96.  However, the Board 
observed that since the veteran had not yet been provided the 
laws and regulations regarding entitlement to a total 
disability rating and had not been afforded an opportunity to 
submit evidence and arguments related to this issue, a remand 
was appropriate as to that issue as well.

The RO subsequently confirmed and continued its earlier 
denial of a disability rating in excess of 30 percent for a 
left ankle disorder and denied the veteran's total disability 
rating claim.  These claims were then returned to the Board 
for appellate review and, in a decision dated in March 2001, 
the Board granted an increased rating to 50 percent for the 
veteran's left ankle disorder.  The Board affirmed the RO's 
denial of the veteran's total disability rating claim.  

In granting an increased rating to 50 percent for the 
veteran's left ankle disorder, the Board noted that the 
veteran's service-connected left ankle disorder had been 
rated as 30 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270, pursuant to 
which the severity of ankylosis is evaluated.  The Board 
noted that the 30 percent disability rating assigned to the 
veteran's disorder under that code exceeded the maximum 
schedular rating available under all other rating codes 
pertaining to ankle disabilities, including DCs 5271, 5272, 
5273 and 5274.  Thus, the only issue was whether the 
veteran's left ankle disability was of such severity to 
warrant a higher rating under the provisions of DC 5270 
itself, which allowed for a maximum 40 percent rating.  The 
Board determined that it did, and assigned a 40 percent 
rating under DC 5270 for the veteran's left ankle disorder.  
As that rating was the maximum rating available under that, 
or any other applicable, diagnostic code, it was determined 
that a schedular rating in excess of 40 percent could not be 
assigned.

However, the Board also considered the award of an extra-
schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1), which allows for an extra-schedular disability 
rating in exceptional or unusual cases where the schedular 
criteria are found to be inadequate.  Generally, the 
governing norm in such cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board determined that the veteran's left 
ankle disorder had caused marked interference with 
employment, and, as such, warranted a 50 percent disability 
rating, but no more, on an extraschedular basis.  

The veteran subsequent filed a claim for a disability rating 
in excess of 50 percent for his left ankle disorder, which 
was denied by the RO in a rating decision dated in November 
2002.  The veteran has appealed this denial to the Board, 
sating that his left ankle is very painful, and that his 
disability renders it very difficult for him to stand for 
more than one hour or to walk for more than short distances.

In reviewing this claim, the Board observes that on his VA 
Form 9 substantive appeal, the veteran stated "Responding to 
the SOC dated 6/12/03, the veteran seeks an increased 
schedular rating for his service connected condition..."  As 
noted in the previous Board decision dated in March 2001, the 
maximum schedular rating available under any of the 
diagnostic codes in VA's Schedule for Rating Disabilities 
which pertain to ankle disabilities is the 40 percent rating 
contemplated under DC 5270.  The veteran has already been 
granted a 40 percent rating under this code.  Thus, as the 
veteran is already in receipt of the maximum rating allowed 
under the rating schedule, the "increased schedular rating" 
sought by the veteran is not permissible under the applicable 
laws and regulations, and the claim for such an increase must 
be denied.  

Furthermore, the "amputation rule" set forth at 38 C.F.R. § 
4.68 provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation set forth 
under Diagnostic Code 5165 for a below-the-knee amputation.  
38 C.F.R. § 4.68.  Thus, the provisions of 38 C.F.R. § 4.68 
limit the combined rating for the disabilities below the 
veteran's right knee to 40 percent.  Thus, the presently-
assigned 50 percent rating for the veteran's left ankle 
disorder is greater than the maximum rating that can be 
assigned, both under the rating schedule and per the 
restrictions of the "amputation rule."  Therefore, the 
claim for a higher schedular rating for a left ankle disorder 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, the Board observes that while the veteran 
explicitly limited his appeal to the issue of an increased 
schedular rating for his left ankle disorder, to the extent 
that entitlement to an extra-schedular rating has been raised 
by the record, the Board observes that an extra-schedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) has 
already been granted by VA in this case for the veteran's 
left ankle disorder.  Accordingly, the Board concludes that a 
remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 

II.  Total Disability Rating Claim

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. 3.340, 3.341, 4.16.  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
The regulations provide that where, as here, a veteran has a 
single service-connected disability, that disability must be 
rated at 60 percent disabling or more before a total rating 
may be assigned.  38 C.F.R. § 4.16(a).  As the veteran has 
been found to have been properly awarded a 50 percent 
evaluation, he fails to meet the initial criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disability.

Nevertheless, the Board has considered the veteran's 
contention that his left ankle disorder has rendered him 
unemployable due to pain and an inability to stand for long 
periods or to walk more than short distances.  According to 
the information provided by the veteran on his VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, received by VA in July 2002, the veteran 
is currently 65 years of age, has an 8th-grade education, and 
last worked full time in February 1987 as an oil field 
worker.  He stated on his application that he could not stand 
for very long due to pain, and needed to use a cane to 
ambulate.

In August 2002, in response to the veteran's claim for a 
total disability rating, the veteran underwent a VA 
orthopedic examination to assess his employability.  At that 
time, the examiner noted that while the veteran walked in a 
careful fashion, he carried his cane rather than actually 
using it for support.  The examiner also observed that 
following service, the veteran sustained an on the job 
fracture of the left proximal tibia that was treated 
conservatively, and later, in 1972, the veteran had incurred 
a nonservice-connected post-service injury to his right 
tibia, causing it to fracture.  Following a physical 
examination and review of x-rays, the examiner offered the 
following medical opinion:

I do not feel that this patient's 
service-connected disability of a fused 
ankle is sufficient to keep him from 
working.  In fact, he was able to work at 
[a] rather rigorous occupation after the 
ankle fusion.  He has the ability to work 
when we take the left ankle fusion into 
account.  The fact that he has suffered a 
fracture of the left leg and the right 
leg which have both healed fairly well, 
also when taking with [sic] his service-
connected ankle fusion, does not itself 
interfere with his ability to perform 
some type of work.  There are many jobs 
that would not require prolonged standing 
and walking.  Prolonged standing and 
walking would be difficult of course for 
him because of his combination of 
service-connected and non-service-
connected injuries.

Thus, the Board concludes that while the veteran clearly 
suffers from industrial impairment as a result of his 
service-connected left ankle disorder, as evidenced by his 50 
percent disability evaluation, the evidence does not show 
that this sole service-connected disorder, standing alone, 
precludes gainful employment.  The Board would note that 
"[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations," 38 C.F.R. § 4.1 
(2003), and that the any additional impact on the veteran's 
employability was taken into account by the assignment of the 
extra-schedular rating in 2001.  The Board believes, in light 
of recent medical examinations, that the disability 
evaluation assigned to the veteran's disorder under the VA 
Schedule for Rating Disabilities, along with the extra-
schedular rating recently awarded, accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disability.  Therefore, a total rating 
for compensation based on individual unemployability due to a 
service-connected disability is not warranted.


ORDER

A rating in excess of 50 percent for the veteran's residuals 
of a left ankle fracture, with degenerative arthritis and 
ankylosis, is denied.

A total rating for compensation based on individual 
unemployability due to a service-connected disability is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



